         Case 5:20-cv-03051-SAC Document 43 Filed 02/12/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

KENNETH D. LEEK,

               Plaintiff,

               v.                                            CASE NO. 20-3051-SAC

LINDA J. SCOGGIN, et al.,

               Defendants.

                               MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action under 42 U.S.C. § 1983.         Plaintiff is

incarcerated at the Hutchinson Correctional Facility in Hutchinson, Kansas (“HCF”). This

matter is before the Court on Plaintiff’s Motion for Reconsideration (Doc. 39), asking the Court

to reconsider its December 22, 2020 Memorandum and Order (Doc. 38) denying Plaintiff’s

motion for appointment of counsel.        Defendants have filed responses (Docs. 41, 42) in

opposition.

       Local Rule 7.3 provides that “[p]arties seeking reconsideration of non-dispositive orders

must file a motion within 14 days after the order is filed” and the “motion to reconsider must be

based on: (1) an intervening change in controlling law; (2) the availability of new evidence; or

(3) the need to correct clear error or prevent manifest injustice.” D. Kan. Rule 7.3(b). Plaintiff

asks the Court to reconsider its denial of Plaintiff’s request for the appointment of counsel,

arguing that he is in long-term segregation with limited access to the law library and that the law

library research computers were shut down due to an alleged security breach.

       Plaintiff has failed to present any of the grounds warranting reconsideration as set forth in

Local Rule 7.3. Plaintiff has not set forth an intervening change in controlling law or the




                                                1
         Case 5:20-cv-03051-SAC Document 43 Filed 02/12/21 Page 2 of 2




availability of new evidence. Plaintiff has not set forth the need to correct clear error or to

prevent manifest injustice. Plaintiff’s motion for reconsideration is denied.

       The Court will grant Plaintiff an extension of time to respond to the Motion to Dismiss

filed by Defendants Linda J. Scoggin and Debra Skalinder. The Court will screen Plaintiff’s

First Amended Complaint and will set a deadline for responding to the motion to dismiss if

Plaintiff’s claims survive screening.

       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion for

Reconsideration (Doc. 39) is denied.

       IT IS FURTHER ORDERED the deadline for Plaintiff to respond to the Motion to

Dismiss at Doc. 34 is held in abeyance until further order of the Court.

       IT IS SO ORDERED.

       Dated February 12, 2021, in Topeka, Kansas.

                                              s/ Sam A. Crow
                                              Sam A. Crow
                                              U.S. Senior District Judge




                                                 2
